—Judgment, Supreme Court, New York County (Jane Solomon, J.), entered on or about March 3, 1995, which, inter alia, granted defendant City of New York’s cross motion for summary judgment dismissing the complaint, and order of the same court and Justice, entered August 3, 1995, which, inter alia, denied plaintiffs motion to renew, unanimously affirmed, without costs.
With respect to plaintiffs Civil Service Law § 75-b claim, we agree with the motion court that, as a matter of law, there was no indication that plaintiffs dismissal resulted from his "whistle-blowing” activities (see, Ioele v Alden Press, 145 AD2d 29, 34). The lack of temporal coincidence between the protected acts of submitting health and safety complaints (Civil Service Law § 75-b [2] [a]) and the suspension and firing of plaintiff following his stabbing of his supervisor demonstrates that a retaliatory purpose was not involved (see, Mesnick v General Elec. Co., 950 F2d 816, 828, cert denied 504 US 985). The fact that plaintiff eventually was acquitted on criminal charges stem*173ming from the altercation does not establish that the discharge was in bad faith (see, Matter of Brown v Condon, 186 AD2d 43). Moreover, plaintiff, a provisional employee, had a history of negative work performance ratings.
Plaintiff’s remaining contentions are without merit. Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Andrias, JJ.